TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-18-00122-CR



                                  The State of Texas, Appellant

                                                  v.

                            Gloria Elizabeth Romero-Perez, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2016-659, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION

PER CURIAM

                In the above cause, a jury convicted appellee Gloria Elizabeth Romero-Perez of the

offense of continuous trafficking of persons and assessed punishment at 25 years’ imprisonment.

Appellee subsequently filed a motion for new trial, which the district court granted. The State filed

a notice of appeal from that order.

                However, the record reflects that the district court did not impose appellee’s sentence

in open court, which is a prerequisite to ruling on a motion for new trial.1 Accordingly, the State has

filed a motion to abate the appeal and remand the case to the district court so that the district court

can impose sentence and take other action in the case. We grant the State’s motion. Specifically,

we abate the appeal and remand the case to the district court so that it may impose the appellee’s




       1
           See Tex. R. App. P. 28.1(a).
sentence in open court as it is required to do.2 Following the imposition of sentence, the district

court may also make findings of fact and conclusions of law as to the motion for new trial and take

action on any formal bill of exception filed by the State.3

                  On remand, the district court shall cause notice of a hearing to be given and,

thereafter, orally pronounce the sentence assessed by the jury in the appellee’s presence. The district

court shall conduct the hearing within 20 days of the date of this order. A reporter’s record of the

hearing shall be prepared and filed in the record of this appeal, together with a supplemental clerk’s

record that includes the district court’s findings of fact and conclusions of law, if any, on the motion

for new trial and any formal bill of exception filed by the State. These supplemental records are due

to be filed in this Court within 35 days of the date of this order. The appeal will be reinstated when

the supplemental records are filed. Upon reinstatement, all further proceedings in the district

court shall be stayed pursuant to this Court’s March 1, 2018, stay order, pending disposition of the

State’s appeal.

                  It is ordered October 5, 2018.



Before Chief Justice Rose, Justices Field and Toth

Abated and Remanded

Do Not Publish

       2
         See Tex. Code Crim. Proc. art. 42.03, § 1(a); see also Tex. R. App. P. 21.8(a); Edic v.
State, Nos. 03-17-00788-CR & 03-17-00789-CR, 2018 Tex. App. LEXIS 3222, at *1–3 (Tex.
App.—Austin May 8, 2018) (per curiam) (mem. op., not designated for publication) (abating appeal
under similar circumstances).
        3
            See Tex. R. App. P. 21.8(b), 33.2.

                                                   2